Exhibit 10.54
July 16, 2008
Kristina M. Manoogian, President
SCW Agency Group, Inc.
2501 Coolidge Road, Suite 300
East Lansing, MI 48823
RE:      SCW/APA Master Agency Agreement
Dear Kristina:
This is to advise you that American Physicians Assurance Corporation intends to
allow the Master Agency Agreement to renew on the same terms that will be in
effect immediately prior to renewal, pursuant to Section III,B of that
Agreement. In the event that SCW wants to propose changes to the Agreement,
please send me a written memo that sets forth the proposed changes so that they
can be considered in a timely manner.
SCW is a strategic partner of American Physicians. We value our long-standing
relationship with your agency and look forward to continuing our agreement for
another term.
Sincerely,

     
/s/ Laura A. Kline
 
Laura A. Kline, CPCU, CIC
   
Vice President, Marketing
   

cc:      R. Kevin Clinton

 



--------------------------------------------------------------------------------



 



Exhibit 10.54
August 27, 2008
Ms. Laura Kline
American Physicians Assurance Corporation
1301 N. Hagadorn Road
East Lansing, MI 48826
     Re: Renewal of Master Agency Agreement
Dear Laura:
As you know, the Master Agency Agreement (the “Agreement”) between SCW Agency
Group, Inc. and American Physicians Assurance Corporation is up for renewal for
an additional five-year term on January 1, 2009. We look forward to renewal, and
to the continuation of our mutually rewarding and profitable relationship with
APA.
The purpose of this letter is to notify APA of our intent in renewing this
Agreement with no changes in the terms.
We hope that the renewal term will reflect an attitude and approach that
recognizes SCW, as APA’s largest independent agent in Michigan, as a valued
strategic partner. In this competitive environment, it is imperative that we
remain aligned in aggressively identifying and pursuing new profitable growth
opportunities for our mutual benefit.
We are confident that together we can leverage the strengths of SCW and your
partnership to create a winning team that will drive our momentum and ensure our
mutual success.
Sincerely,
SCW Agency Group, Inc.

     
/s/ Kristina M. Manoogian
 
Kristina M. Manoogian
   
President
   

 